Case: 17-13581     Date Filed: 11/29/2018   Page: 1 of 6



                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-13581
                           ________________________

                   D.C. Docket No. 8:15-cr-00183-JSM-AEP-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

D. ANDA NORBERGS,

                                                             Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (November 29, 2018)

Before MARCUS, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      We have had the benefit of oral argument in this case, and have carefully

reviewed the briefs, the relevant parts of the record, and the relevant case law. Only

one issue raised by Appellant warrants discussion.
              Case: 17-13581     Date Filed: 11/29/2018    Page: 2 of 6


      The Appellant argues that the district court erred in granting the Government’s

motion to amend the second superseding indictment. On the first day of trial, the

Government moved to amend the indictment in the following manner. Paragraph

forty-one of the indictment referred to and set forth a chart. The chart listed eleven

counts—counts thirty through forty. The chart had four columns entitled “Count,”

“Claim Date,” “Patient,” and “Drug & Service Provided.” The Government’s

motion requested a change in the second column’s title, changing “Claim Date” to

“Treatment Date.” The district court granted the motion.

      The law applicable to a direct amendment to the indictment, as here, is as

follows. The Fifth Amendment provides that “[n]o person shall be held to answer

for a capital, or otherwise infamous crime, unless on a presentment or indictment of

a Grand Jury[.]” U.S. Const. amend. V. The Supreme Court has interpreted this to

mean that “after an indictment has been returned its charges may not be broadened

through amendment except by the grand jury itself.” Stirone v. United States, 361
U.S. 212, 215–16, 80 S. Ct. 270, 272 (1960). This general prohibition against

amendment applies “unless the change is merely a matter of form.” Russell v.

United States, 369 U.S. 749, 770, 82 S. Ct. 1038, 1050 (1962) (citations omitted).

On this topic, we have stated:

            An indictment must definitely inform the accused of the charges
      against him “so that he may be able to present his defense and [will not]
      be taken by surprise by evidence offered at the trial . . . .” It must also

                                          2
                Case: 17-13581       Date Filed: 11/29/2018       Page: 3 of 6


       “be sufficiently definite that [the accused] shall not be again subjected
       to another prosecution for the same offense.” An indictment ordinarily
       may be amended “provided that the amendment does not violate the
       above requirements, and provided that any evidence defendant had
       before the amendment would be equally available to him after the
       amendment.” Accordingly, amendments that are merely a matter of
       form are freely permitted. Matters of form include amendments to
       “correct a misnomer.”

United States v. Johnson, 741 F.2d 1338, 1340–41 (11th Cir. 1984) (footnote

omitted) (quoting Williams v. United States, 179 F.2d 656, 659 (5th Cir. 1950),

aff’d, 341 U.S. 97, 71 S. Ct. 576 (1951)) (citing Russell, 369 U.S. at 770, 82 S. Ct.

at 1050); see also Williams, 179 F.2d at 659 (“If a defendant is in no sense misled,

put to added burdens, or otherwise prejudiced, by an amendment, such an

amendment ought to be considered and treated as an amendment of form and not of

substance, and, therefore, allowable, even though unauthorized by the grand jury.”). 1

        We conclude that the amendment which Appellant challenges was a mere

matter of form.       The indictment is arguably ambiguous as to which date the

government intended to list. The relevant provision of paragraph forty-one provides

that “[o]n or about the dates listed below in each count,” the fraudulent scheme was

executed “by submitting claims to the Medicare program for treatment of the patients

listed below, that falsely and fraudulently represented the listed covered drugs had



1
        In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), this Court
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981. Id. at 1209.
                                                3
              Case: 17-13581     Date Filed: 11/29/2018   Page: 4 of 6


been administered on the associated dates of service when, in truth and in fact,

unapproved and misbranded versions of said drugs had been administered.” Doc.

57 ¶ 41 (emphasis added). The indictment could be read to include the “listed

below” claim submission dates, or to include the “associated dates of services.”

Thus, the amendment clarified an apparent ambiguity and was merely a “matter of

form.” Johnson, 741 F.2d at 1341.

      Moreover, with respect to each count, paragraph forty-one of the indictment

clearly designates the dates listed in the chart as referring to claims “[o]n or about

the dates listed below.” Doc. 57 ¶ 41. Thus, even if the Appellant had thought that

the pre-amendment indictment had referred to the dates the claims were submitted,

the appellant could not possibly have been misled.         The relevant claims for

reimbursement were all filed within a few days of the treatment date. Therefore,

the indictment’s “[o]n or about the dates listed below” required Appellant to search

on or about the relevant date listed for each claim, and there is no possibility that

Appellant’s canvas of the record could miss the eleven relevant claims. There is no

chance in this case that the indictment did not “inform the accused of the charges

against him” and sufficiently define the crime such that he “shall not be again

subjected to another prosecution for the same offense.” Johnson, 741 F.3d at 1340–

41 (citation omitted).



                                          4
              Case: 17-13581        Date Filed: 11/29/2018   Page: 5 of 6


      The foregoing demonstrates that the amendment caused no prejudice to

Appellant, but this is further confirmed by the events at trial. Appellant did not ask

for a continuance. And, in her opening statement, Appellant conceded that the drugs

at issue were unapproved. Appellant further conceded that the only issue in the case

was Appellant’s knowledge that the drugs were unapproved.

      We turn to the other issues raised on appeal. Appellant argues that the district

court erred in allowing two government expert witnesses—Dr. Mayleben and Mr.

Quindoza—to testify about civil rules and regulations, and erred with respect to the

instructions to the jury in that regard. We conclude there was no error, and that the

district court adequately instructed the jury with respect to the relevance of the

evidence—i.e., it was relevant to Appellant’s knowledge.

      The Appellant points to several categories of evidence with respect to which

she argues that the district court erred in a “series of evidentiary rulings.” For the

reasons fully discussed at oral argument, the Rule 404(b) issues were probably

waived by Appellant’s concession at the charge conference. In any event, all of

Appellant’s challenges to the district court’s evidentiary rulings are wholly without

merit and warrant no further discussion.

      For the foregoing reasons, and for the reasons discussed at oral argument, the

judgment of the district court is



                                            5
                Case: 17-13581        Date Filed: 11/29/2018       Page: 6 of 6


       AFFIRMED. 2




2
        Any other issues that Appellant may have intended to raise are waived by failure to fairly
raise them in initial briefing and/or are without merit and warrant no discussion.
                                                  6